Citation Nr: 1309811	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as to include chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a November 2010 Board hearing by the undersigned held by videoconference from the RO.  A transcript of that hearing is associated with the claims file.

At his Board hearing, the Veteran testified that he has panic attacks and shortness of breath secondary to anxiety he experiences about his physical conditions to include his respiratory disability.  He also indicated that he stopped working secondary to his respiratory disability, and is in receipt of disability benefits from the Social Security Administration (SSA) with respect to his respiratory disability.  The Board finds that this constitutes informal claims for entitlement to service connection for an acquired psychiatric disability to include as secondary to service-connected disability, and entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).  Those issues are referred to the RO for the appropriate development.

The Veteran's appeal was remanded by the Board in September 2009, September 2010, January 2011, and October 2011.  Review of the record reflects that the development directed by these remands, to include a new Board hearing, a VA examination and multiple opinions, as well as obtaining outstanding records, has been completed.  Accordingly, the Board finds that there has been substantial compliance with the directives of the four remands in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).

In January 2013, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in February 2013.  Ordinarily, after receiving a VHA opinion, the Board would provide the Veteran with a copy of that opinion and indicate that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  However, because the Board grants the benefit sought on appeal in the decision below, any lack of notice of this opinion prior to appellate adjudication is not prejudicial.


FINDING OF FACT

The Veteran's chronic obstructive pulmonary disease (COPD) initially manifested during service.


CONCLUSION OF LAW

The criteria for service connection for COPD are met.  38 U.S.C.A. §§ 1103(a), (b), 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Insofar as the Veteran claims entitlement to service connection for nicotine dependence and disability stemming from such dependence, for claims filed after June 9, 1998, VA is prohibited from granting service connection for disability or death due to disease or injury attributable to the use of tobacco products during a veteran's active service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2012).  Because the Veteran's claim was filed after June 9, 1998, service connection will be warranted only if the Veteran's respiratory disorder had its initial onset during service or is otherwise related to his active service.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2012).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

The Veteran's April 1968 service entrance examination notes no abnormal respiratory complaints or clinical findings.  Several treatment records reflects complaints of congestion, and a July 1969 chest X-ray show calcifications in the right hilar area.  November 1970 and multiple December 1971 records reflect diagnoses of bronchitis, with one December 1971 diagnosis found to be secondary to smoking.  December 1971 laboratory results shows that the Veteran's antitrypsin level was 504 milligrams, above the normal range of 200 to 400 milligrams.  On his March 1972 service separation examination, no respiratory disability was diagnosed, but a history of bronchitis was noted.  After service, repeated diagnoses of COPD were noted in VA and private treatment records; a January 1989 private record noting a COPD diagnosis concluded that the COPD's etiology was cigarette use.

Several opinions are of record concerning the onset and etiology of the Veteran's COPD.  In a March 2008 VA opinion, it was found that the Veteran's COPD was not related to his in-service diagnosis of bronchitis.  This opinion is not probative, on two bases.  One, it does not appear to consider the Veteran's credible reports of chronic respiratory symptomatology from separation until the later post-service period at which time he was treated for respiratory symptoms; these lay statements establish that symptomatology occurred, even if it was not objectively documented.  Lack of contemporaneous documentation does not rule out the possibility that such symptomatology existed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Two, this opinion was provided prior to certain private treatment records, to include the private treatment record showing treatment for a respiratory disability in the late 1980s, being associated with the claims file.  Thus, the examiner, through no fault of his own, was mistaken in citing that the Veteran was not treated for a respiratory condition between his 1972 service separation and his 1995 emergency room treatment.  Based on the partially inaccurate factual predicate, this opinion must be afforded minimal probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  

Further, in December 2009, March 2011 and December 2011 VA opinions, different VA examiners noted that the Veteran's pulmonary symptoms were attributable to his cigarette smoking and not any other factor, to include possible asbestos exposure.  Similarly, in  a July 2012 VA opinion, a VA examiner concluded that it was not likely that the Veteran's COPD is related to or had its onset during service, noting that the COPD was more likely due to or related to the Veteran's history of smoking.  Although these are competent opinions, they are not probative because none of the statement appears to consider the December 1971 diagnosis, during service, of a respiratory condition that was specifically found to be secondary to smoking.  Further, the December 2009 and March 2011 examiners noted that the Veteran had normal antitrypsin levels thus suggesting no evidence of intrinsic lung disease, but, in fact, the January 1972 annotation to the December 1971 laboratory test clearly notes that the Veteran's test result of 504 was above the normal range of 200 to 400.  Thus, these opinions are based on at least a partially inaccurate factual premise.  See Nieves-Rodriguez, 22 Vet. App. at 304.

However, in a February 2013 opinion, a VHA specialist concluded that it was more likely than not that the Veteran's smoking-related lung disability (COPD) had its initial onset during service, when he began smoking.  His tobacco use was more likely as not the primary cause of his acute bronchitis first noted in 1970, and his tobacco exposure along with his relatively short-term exposure to other chemicals makes tobacco more likely than any other chemical as the most likely cause of his COPD.  This opinion is consistent with the record, especially the service treatment records, and is the only opinion to address whether the symptomatology in service constituted an onset of the Veteran's later diagnosed COPD.  The Board thus finds it to be the most probative evidence of record.  By relating the Veteran's COPD to his military service by virtue of determining that it onset in service, the criteria for service connection are met, and the benefit sought on appeal is warranted.


ORDER

Service connection for COPD is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


